Corrected Notice of Allowability

1.  The Corrected Notice of Allowability is issued to reinstate claim 33. 


EXAMINER'S AMENDMENT

2.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

3.  Authorization for this Examiner's Amendment was given in a telephone interview with Craig A Crandall on December 16, 2021. 

In the Claims:

4.  In claim 31(f), the phrase “identical, substantially identical or substantially similar to” has been deleted.  

5.  Add claim 50 as follows:

-- 50. (new) An isolated antibody or antigen-binding fragment thereof according to claim 30 wherein the antibody or antigen-binding fragment is selected from a humanized antibody, chimeric antibody, a monoclonal antibody, a recombinant antibody, an antigen-binding antibody fragment, a single chain antibody, a diabody, a triabody, a tetrabody, a Fab fragment, a Fab' fragment, a Fab2 fragment, a F(ab)'2 fragment, a domain antibody, an IgD antibody, an IgE antibody, an IgM antibody, an IgG1 antibody, an IgG2 antibody, an IgG3 antibody,  or an IgG4 antibody.--


REASONS FOR ALLOWANCE

6. The following is an Examiner's Statement of Reasons for Allowance: 

The prior art does not teach or suggest the claimed anti-CTLA-4 antibodies or antigen-binding fragment thereof comprising the CDRs sequences recited in claim 30(a)-(e) and dependent claims thereof.

 7.  Claims 30-32, 34-42, 44 and 46-50 are allowable.
 
8.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

January 7, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644